Order entered July 3, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00868-CV

                             BRIGETTA D’OLIVIO, Appellant

                                             V.

                                  GREG FOX, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-05606

                                         ORDER
      Before the Court is appellant’s July 3, 2019 motion for an extension of time to file her

amended brief on the merits. We GRANT the motion and extend the time to July 5, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE